United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Bauer Law OfficesRobert M. Bauer9800A McKnight RoadSuite 307Pittsburgh PA 15237

In re Application of: Robert Carl May
Application No.: 16/392,194
Filed: April 23, 2019
Attorney Docket No.: PVLA.00041
Title: Nail Light

:
:
:
:
:



DECISION ON PETITION 
UNDER 37 C.F.R. §1.181









This is a decision on the petition filed on March 2, 2021, under 37 C.F.R. § 1.181, and resubmitted on March 2, 2021, requesting withdrawal of finality of the Office action mailed on January 28, 2021.

The petition is GRANTED.
The Petitioner alleges that the Office action mailed on January 28, 2021 did not meet the criteria holding a second action on the merits final because the non-final Office action did not clearly articulate the claim language that was indefinite under 35 USC § 112(b).  Particularly, the non-final Office action mailed on July 23, 2021 did not specifically point out that the claim limitation “finger/toe nail polish” as being indefinite.  Further, the petitioner argues the rejection of claim 3 under 35 U.S.C. § 103 included an additional motivation of relying on judicial case law for a change in shape to support the obviousness rejection. The Petitioner requests the finality of the January 28, 2021 Office action be withdrawn.
MPEP §706.07(a) states in pertinent parts

“Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new grounds of rejection that is neither necessitated by applicant's amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). 

37 C.F.R. 1.181

(f) The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within 


REVIEW OF FACTS

A review of the record indicates that in a non-final Office action, mailed on July 23, 2020, claims 1-9 were rejected under 35 USC § 112(b) because the claims were “replete with indefinite language”, lacking structure which makes up the device, and the format of individual claims included more than a single sentence. The examiner rejected claims 1-9 under 35 U.S.C. § 103 over Hakeem (20160295989) and Zealer (20140328053).  The applicant requested clarification of the rejections on August 24, 2021 and filed an amendment to the claims on October 23, 2020.  Subsequently, the Examiner clarified the rejection under 35 USC § 112(b) in an interview summary mailed on January 25, 2021 and mailed a final rejection on January 28, 2021. The final rejection included a rejection under 35 USC § 112(b) for indefinite article limitations: “finger/toe nail polish”, “accessories”, and “bling”.  

DECISION

The prosecution record has been reviewed.  The originally filed claim 1 included “finger/tie nail polish”, “accessories”, and “bling” as part of the accessory product. The non-final rejection did not include a rejection under 35 USC § 112(b) regarding the indefiniteness of these limitations.  The final Office action includes a rejection of claim 1 because the limitations “finger/tie nail polish”, “accessories”, and “bling”, renders it indefinite.  The rejection constitutes a new ground of rejection which was not necessitated by the amendment filed on October 23, 2020.  At least for this reason, the Office action mailed on January 28, 2021 should not have been made final.

Accordingly, the petition to withdraw the finality of the Office action issued on January 28, 2021 is GRANTED.  

The time period for reply to the Office action mailed January 28, 2021 continues to run from its mailing date.  Extensions of time are available under 37 CFR 1.136(a).

Telephone inquiries should be directed to Jong-Suk (James) Lee, Supervisory Patent Examiner, at (571) 272-7044.

/Gregory J Toatley Jr/___________________________________
Gregory J. Toatley, Jr.
Acting Group Director
Technology Center 2800 – Optics